EXHIBIT [Appleby Letterhead] e-mail: tcounsell@applebyglobal.com direct dial: Tel (441) 298 3212 Fax(441) 298 3414 your ref: appleby ref: TJC/100154.25 Nordic American Tanker Shipping Limited LOM Building 27 Reid Street Hamilton HM 11 Bermuda 25 March 2009 Ladies and Gentlemen, Nordic American Tanker Shipping Limited – Registration Statement on Form F-3 Filing We have acted as legal advisers as to matters of Bermuda law to Nordic American Tanker Shipping Limited, a company organized under the laws of the Islands of Bermuda (the “Company”) and in such capacity we have assisted in the preparation and filing with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), of a
